Citation Nr: 1409626	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-32 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative medial meniscectomy, left knee, with hypertrophic degenerative changes, status-post total left knee replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for right knee disability in excess of 10 percent prior to October 11, 2007.

3.  Entitlement to an increased evaluation for right knee disability, status-post total right knee replacement, in excess of 30 percent since December 1, 2008.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to November 18, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1958, and from March 1958 to May 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran provided testimony at a hearing before an Acting Veterans Law Judge (VLJ) in May 2003.  A transcript of this hearing has been associated with the VA claims folder.  However, the Acting VLJ who conducted this hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in the final determination of the claim.  In March 2010, the Veteran informed VA that he wanted to attend another hearing to be conducted by a Veteran's Law Judge.  In April 2010, the Veteran cancelled his hearing request. In June 2010, the Veteran submitted a statement indicating that he did not have any further argument or evidence to submit and requested that the Board proceed with adjudication of the appeal.  The Board finds the Veteran has abandoned his request for another hearing. 


The Veteran's claim was remanded for additional development in April 2008, July 2009, December 2010, and May 2012.  

The Veteran's appeal was last remanded by the Board in May 2012, in part, to provide the Veteran a letter that notified him of the information and evidence required for a TDIU, to obtain and associate with the claims file copies of all VA treatment records for the period from October 22, 2008, through January 12, 2011, and those dated on or after February 24, 2012, and to obtain and associate with the claims file all relevant procedural documents related to the February 2012 supplemental statement of the case.  Notice was provided, and the additional records were obtained and associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the directives of the April 2012 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU prior to November 18, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's post-operative medial meniscectomy, left knee, with hypertrophic degenerative changes, status-post total left knee replacement, has been characterized by chronic residuals consisting of severe painful motion in the affected extremity.

2.  Prior to October 11, 2007, the Veteran's right knee disability had been characterized by moderate impairment of the knee.

3.  Since December 1, 2008, the Veteran's right knee disability, status-post total right knee replacement, has been characterized by chronic residuals consisting of severe painful motion in the affected extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but no more, for post-operative medial meniscectomy, left knee, with hypertrophic degenerative changes, status-post total left knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5055 (2013).

2.  Prior to October 11, 2007, the criteria for an evaluation of 20 percent, but no more, for the Veteran's right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5257 (2013).

3.  Since December 1, 2008, the criteria for an evaluation of 60 percent, but no more, for the Veteran's right knee disability, status-post total right knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, a February 2004 letter, sent prior to the initial AOJ decision in this matter, informed the appellant of what evidence was required to substantiate his claims and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, Dingess notice was provided in May 2008, and was followed by readjudication in a November 2008 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service VA and Army hospital treatment records.  

The Veteran was afforded VA medical examinations in July 2004, August 2007, November 2009, and January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports and opinions obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's claims file and medical records, and the results of physical examinations.  They consider all of the pertinent evidence of record, to include the statements of the Veteran, and provide rationales for the opinions offered.  Accordingly, the Board finds that VA has met its duty to assist with respect to obtaining a VA examination or opinion.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

The Veteran seeks increased evaluations for his left and right knee disabilities.  After filing an increased rating claim in December 2002, the RO continued his 30 percent rating for postoperative medial meniscectomy of the left knee with hypertrophic degenerative changes, status post left knee replacement (under Diagnostic Codes 5010-5055), and also continued his 10 percent rating for a right knee injury with posterolateral synovial tear and hypertrophic degenerative changes (under Diagnostic Codes 5257-5010) in a May 2004 rating decision.  However, following the Veteran's total right knee replacement in October 2007, in a July 2008 rating decision, the RO assigned a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30 from October 11, 2007, and then assigned a 30 percent evaluation under Diagnostic Code 5055 from December 1, 2008.  As such, the Board must assess the propriety of the 10 percent evaluation for the right knee disability in effect prior to October 11, 2007, as well as the 30 percent evaluation in effect from December 1, 2008

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

A total knee replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).  For one year after a prosthetic replacement of the knee joint, the knee status post prosthetic replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there is intermittent degrees of residual weakness, pain or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Evaluations in excess of 30 percent are not available for recurrent subluxation or lateral instability under Diagnostic Code 5257, for dislocated semilunar cartilage, frequent episodes of locking, pain and effusion, under Diagnostic Code 5258, semilunar cartilage removal, symptomatic, under Diagnostic Code 5259, limitation of flexion under Diagnostic Code 5260, or genu recurvatum under Diagnostic Code 5263.  As discussed below, a compensable evaluation is not available for limitation of extension of the knee, and therefore there cannot be separate evaluations for limitation of extension and flexion.  See VAOPGCPREC 09-04.

The Veteran was provided with a VA joints examination in July 2004, at which time he was diagnosed as having a torn meniscus of the left knee and possible instability by history, as well as postoperative capsulitis of the left knee.  The examiner noted a diagnosis of meniscal tear of the right knee, and indicated that the Veteran wore a hinge brace.  The examiner acknowledged that the Veteran underwent a replacement of his left knee joint in 2001.  Subjectively, the Veteran reported constant pain in his left knee as well as instability, and pain upon stretching in his right knee.  Upon objective examination, the Veteran exhibited poor heel and toe rising and was unable to do any squatting.  Range of motion testing revealed left knee flexion to 100 degrees and extension to zero degrees, with pain; and right knee flexion to 125 degrees and extension to zero degrees, with no pain.  There was no objective indication of instability of the right or left knee.  Although there was no subpatellar crepitus of the right patella, there was a clicking in the left knee upon flexion and extension.  Repeated motion caused no additional pain or decreased range of motion.  The Veteran's functional impairment was described as "moderate."  

The Veteran was provided with another VA joints examination in August 2007, at which time he was diagnosed as having meniscus and proximal anterior cruciate ligament tear of the right knee with degenerative arthritis.  Subjectively, the Veteran reported giving way, stiffness, weakness, and pain with severe weekly flare-ups; however, he denied any deformity, instability, incoordination, dislocation, subluxation, locking episodes, effusions, or symptoms of inflammation.  He also denied incapacitating episodes of arthritis, but indicated that he always wore a knee brace.  Upon objective examination, his gait was antalgic, although there was no inflammatory arthritis.  Clicks and snaps were noted, although there was no evidence of crepitation, grinding, instability, patellar abnormality, or meniscus abnormality.  Range of motion testing revealed left knee flexion to 90 degrees and left knee extension to zero degrees, as well as right knee flexion to 110 degrees and right knee extension to zero degrees.  Although the examiner noted that there was objective evidence of pain upon motion, she did not indicate at what degree pain began.  In addition, the examiner noted that there was objective evidence of pain following repetitive motion , but no additional limitations after three repetitions of range of motion.  X-rays revealed minimal degenerative changes in the patellofemoral and lateral tibiofemoral compartments.  Magnetic resonance imaging (MRI) revealed a complex tear with both horizontal and radial components involving the posterior horn of the medial meniscus, a full thickness proximal anterior cruciate ligament tear, and low-to-moderate grade chondromalacia about the medial, lateral, and patellofemoral compartments.  The examiner opined that these symptoms prevented the Veteran from engaging in sports or exercise, had a severe effect on chores and shopping, had a moderate effect on driving, and no effect on recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  

The Veteran underwent his total right knee replacement in October 2007 due to debilitating right knee pain as well as difficulty with ambulation and activities of daily living.

The Veteran was provided with another VA joints examination in November 2009, at which time he was diagnosed as having status post right knee replacement with residual pain and limitation of motion.  Subjectively, he reported giving way, instability, pain, stiffness, decreased speed of joint motion, and repeated effusions; however, he denied any deformity, weakness, incoordination, dislocation, subluxation, locking episodes, or flare-ups of joint disease.  Upon objective examination, the Veteran exhibited an antalgic gait, although there was no evidence of inflammatory arthritis.  Examination of his right knee revealed effusion, tenderness, pain while at rest, crepitation, and grinding.  However, there was no objective evidence of clicking, snapping, instability, patellar abnormality, or meniscus abnormality.  Range of motion testing revealed left knee flexion to 110 degrees and left knee extension to zero degrees, as well as right knee flexion to 100 degrees and extension to 10 degrees, with objective evidence of pain with active motion on both sides.  Although there was also objective evidence of pain with repetitive motion, there were no additional limitations after three repetitions of range of motion.  There was also no evidence of joint ankylosis.  X-rays revealed the total right knee arthroplasty to be in place.  The examiner opined that the Veteran's symptomatology had only a moderate effect on chores, shopping, exercise, and sports; a mild effect on recreation, traveling, bathing, dressing, grooming, and driving; and no effect on feeding and grooming.

The Veteran was provided with his most recent VA joints examination in January 2011, at which time he was diagnosed as having status post total left knee replacement with chronic pain, as well as status post total right knee replacement with chronic pain and loss of mobility.  Subjectively, the Veteran reported instability, pain, and decreased speed of joint motion; he denied any deformity, giving way, stiffness, weakness, incoordination, dislocation, subluxation, locking episodes, or constitutional symptoms of arthritis.  He indicated that he always used a brace and a walker.  Upon objective examination, the Veteran exhibited antalgic gait and poor propulsion.  Examination revealed crepitus, tenderness, pain at rest, abnormal motion, guarding of motion, and clicks or snaps, bilaterally.  In addition, his right knee exhibited bony joint enlargement.  However, there was no evidence of grinding, instability, patellar abnormality, or meniscus abnormality.  His bilateral joint prostheses did not demonstrate weakness.  Range of motion testing revealed left knee flexion to 130 degrees and left knee extension to zero degrees, with objective evidence of pain with active motion, as well as right knee flexion to 95 degrees and right knee extension to 20 degrees, with objective evidence of pain with active motion.  Although there was also objective evidence of pain with active motion following repetitive motion, there were no additional limitations following three repetitions of range of motion.  In addition, there was no evidence of joint ankylosis.  X-rays revealed stable examinations of the knee showing a status post total knee arthroplasty in place, with no new bony pathology.  The examiner opined that the Veteran's symptomatology prevented him from engaging in chores, exercise, sports, and driving; had a severe effect on shopping, recreation, traveling, bathing, and dressing; had a moderate effect on toileting and grooming; and had no effect on feeding.   

On appeal, the Veteran argues that the severity of his chronic residuals of painful motion in the affected extremities is sufficient to assign increased evaluations for his bilateral total knee replacements.  

With respect to the Veteran's right knee disability prior to October 11, 2007, (i.e., prior to his total right knee replacement), it was rated as 10 percent disabling under Diagnostic Code 5257-5010.  The Board finds that a 20 percent evaluation, but no greater, is warranted for the right knee during this period.  Even when considering functional limitation caused by pain, the Veteran's right knee range of motion was not limited to less than 110 degrees of flexion and zero degrees of extension.  The examiner noted that there was objective evidence of pain following repetitive motion , but no additional limitations after three repetitions of range of motion.   The Veteran's functional impairment was described as "moderate."  Subjectively, the Veteran reported giving way, stiffness, weakness, and pain with severe weekly flare-ups; however, he denied any deformity, instability, incoordination, dislocation, subluxation, locking episodes, effusions, or symptoms of inflammation.  Upon objective examination, clicks and snaps were noted, although there was no evidence of crepitation, grinding, instability, patellar abnormality, or meniscus abnormality.  

Based on this evidence, the Board finds that a 20 percent rating is warranted under Diagnostic Code 5257, which provides for a 20 percent evaluation for "moderate" impairment of the knee.  The October 2007 VA examiner explicitly found the presence of clicks and snaps in the knee, and indicated that the Veteran's functional impairment was "moderate."  The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

However, there is no evidence suggesting that the Veteran was entitled to an evaluation in excess of 20 percent during this period.  There was no evidence of ankylosis or right knee replacement at this time to warrant ratings under Diagnostic Codes 5256 or 5055.  His knee impairment was not characterized as "severe," so as to warrant a higher rating under Diagnostic Code 5257.  Even considering additional limitations caused by pain upon movement, his right knee flexion was not limited to 15 degrees, and his right knee extension was not limited to 20 degrees, so as to warrant higher ratings due to limitation of motion.  There was no evidence of impairment of the tibia or fibula to warrant a higher rating under Diagnostic Code 5262.  As such, the Board finds that a 20 percent evaluation, but no greater, is warranted prior to October 11, 2007.  

In addition, with respect to the 30 percent evaluation assigned to the Veteran's left knee disability during the course of this appeal, and the 30 percent evaluation assigned to his right knee disability since December 1, 2008, the Board finds that higher evaluations of 60 percent for each knee, but no higher, are warranted.  



Specifically, under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a knee replacement (prosthesis) with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent rating.  Here, at the Veteran's January 2011 VA joints examination, he was diagnosed as having status post total left knee replacement with chronic pain, as well as status post total right knee replacement with chronic pain and loss of mobility.  The Veteran was noted to always use a brace and a walker for mobility.  Upon objective examination, the Veteran exhibited antalgic gait and poor propulsion.  His bilateral joint prostheses did not demonstrate weakness.  However, range of motion testing revealed left knee flexion to 130 degrees and left knee extension to zero degrees, with objective evidence of pain with active motion, as well as right knee flexion to 95 degrees and right knee extension to 20 degrees, with objective evidence of pain with active motion.  In addition, the examiner noted that there was also objective evidence of pain with active motion following repetitive motion.  More significantly, however, at both the November 2009 and January 2011 VA examinations, the examiners emphasized that each knee exhibited pain even when at rest.  As such, the Board finds that the Veteran's bilateral knee symptomatology warrants separate 60 percent ratings under Diagnostic Code 5055.  The Board further notes that these awards do not run afoul of the amputation rule, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  

With respect to the other Diagnostic Codes relevant to knee disabilities, the Board notes that the 60-percent disability ratings now assigned to the Veteran's service connected knee disabilities already meet or exceed the maximum ratings possible under these code sections.  Therefore, higher evaluations must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

As to the Veteran's claim that his disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Fenderson, supra.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain and loss of motion, as well as the claimant and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of the disabilities provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").


ORDER


An evaluation of 60 percent, but no more, for post-operative medial meniscectomy, left knee, with hypertrophic degenerative changes, status-post total left knee replacement, is granted.

An evaluation of 20 percent, but no more, for right knee disability prior to October 11, 2007, is granted.

An evaluation of 60 percent, but no more, for right knee disability, status-post total right knee replacement, since December 1, 2008, is granted.


REMAND

In its April 2012 Remand, the Board noted that the evidence of record raised a claim for a TDIU, to include on an extraschedular basis, which had not been addressed by the RO.  As such, the Board remanded the issue in order to provide the Veteran and his representative a letter that notified them of the information and evidence required for a TDIU, and to then adjudicate the claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009),

In a November 29, 2013, rating decision, the RO granted entitlement to a TDIU effective November 19, 2010.  However, the Veteran's Post-Remand Brief, submitted in February 2014, constitutes a timely notice of disagreement with the effective date of the TDIU.  When a claimant files a timely notice of disagreement, the agency of original jurisdiction (AOJ) must prepare and send to the claimant a statement of the case.  38 C.F.R. § 19.26 (2013).  The AOJ has not sent the Veteran a statement of the case addressing his appeal of the effective date for the TDIU.  The Court has indicated that when a claimant submits a notice of disagreement, and the AOJ does not issue a statement of the case on the issues addressed by the notice of disagreement, the Board should remand the issue to the AOJ for the issuance of statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board therefore remands the TDIU effective date issue to the AOJ to issue a statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Issue to the Veteran and his representative a statement of the case with regard to the issue of entitlement to an effective date earlier than November 18, 2010, for a total disability rating based on individual unemployability.  Advise the Veteran and his representative of the time limit in which he may file a substantive appeal as to that issue.  If that appeal is timely perfected, return the issue to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


